UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
HUBERT PHILOGENE,              )
                               )
     Plaintiff,                )
                               )
     v.                        )    Civil Action No. 08-1399 (RWR)
                               )
DISTRICT OF COLUMBIA           )
DEPARTMENT OF CONSUMER AND     )
REGULATORY AFFAIRS,            )
et al.,                        )
                               )
     Defendants.               )
_____________________________ )


                         MEMORANDUM ORDER

     Pro se plaintiff Hubert Philogene filed an amended complaint

in the District of Columbia Superior Court against the District

of Columbia Department of Consumer and Regulatory Affairs, the

D.C. Office of the Attorney General, the D.C. Mayor, the

Alcoholic Beverage Regulation Administration, and the

Metropolitan Police Department, alleging false arrest and

imprisonment, “illegal citations,” and a violation of 42 U.S.C.

§ 1983.   The defendants removed the case to this court on the

basis of federal question jurisdiction.     Although he acknowledges

asserting a federal cause of action in the amended complaint,

Philogene moves to remand this case to the Superior Court to

allow the court to determine whether defendants are in contempt

of one of that court’s orders.
                                -2-

     “‘[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction,

may be removed by the . . . defendants[] to the district court of

the United States[.]’”   Hughley v. Weinstock, Friedman &

Friedman, PA, Civil Action No. 06-88 (RWR), 2006 WL 2244574, at

*2 (D.D.C. Aug. 4, 2006) (quoting 28 U.S.C. § 1441(a) (2000))

(alterations in original) (footnote omitted).    “The district

courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United

States.”   28 U.S.C. § 1331 (2006).   “A plaintiff’s claim under 42

U.S.C. § 1983 that a defendant violated his constitutional rights

is a claim arising under the laws of the United States.”

Matthews v. District of Columbia, Civil Action No. 07-0031 (RWR),

2009 WL 5125915, at *2 (D.D.C. Dec. 30, 2009).

     Along with his state law claims, Philogene alleges a § 1983

claim.   Specifically, he asserts that the defendants violated his

Fourth Amendment and due process rights when a police officer,

acting under color of law and within the scope of his employment,

“arrested and presented the citations to [him,]” and that it was

the municipality’s custom or policy that caused the violation.

(Amend. Compl. ¶¶ 25-27.)   Philogene asserted a claim arising

under federal law, making his complaint properly removable, and

he cites no authority to support his assertion that a removed
                                -3-

case should be remanded upon an allegation or a showing that a

defendant was in contempt of an order issued by the court from

which the case was removed.   Accordingly, it is hereby

     ORDERED that plaintiff’s motion [4] to remand the case be,

and hereby is, DENIED.

     SIGNED this 1st day of March, 2010.




                                              /s/
                                      RICHARD W. ROBERTS
                                      United States District Judge